   ·,
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Pagelofl   /I
                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                               JUDGMENT IN A CRIMINAL CASE
                                     V.                                     (For Offenses Committed On or After November 1, 1987)


                     Juan Hernandez-Navarro                                 Case Number: 3:19-mj-23593

                                                                            Francisco J Sanchez


REGISTRATION NO. 88765298
THE DEFENDANT:
 12:1 pleaded guilty to count( s) 1 of Complaint                                SEP O4 2019
                                          ----'------------+-----L--::._-_-_-_-_-_-_-_-_--+--+-
 0 was found guilty to count(s)                                                CL.mi\ us G!'.'n1,1cr coum
   after a plea of not guilty.                                             vUV rHEHN D1STHICT or CRIFORNIA
                                                                           BY                          DEPUTY
   Accordingly, the defendant is adjudged guilty of such count(s), which invo veinefollowmg offense(sJ
Title & Section                   Nature of Offense                                                          Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                1

 D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 D Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                             io(TIME SERVED                              D _ _ _ _ _ _ _ _ _ days

12:1    Assessment: $10 WAIVED 12:1 Fine: WAIVED
12:1    Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the     defendant's possession at the time of arrest upon their deportation or removal.
D       Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Wednesday, September 4, 2019
                                                                          Date of Imposition of Sentence


Received
                                                                          H~JJ.i!::OCK
                                                                          UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                    3:19-mj-23593
